Citation Nr: 0600282	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-24 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint disease (TMJ).

2.  Entitlement to an increased evaluation for headaches, 
currently evaluated as 30 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Aunt


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from May 15, 1985 to August 
23, 1985.  Available service personnel records indicate that 
she served in the reserves from May 1985 to September 1990.  
Periods of annual training and active duty for training have 
not been verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in September 2002 and 
February 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas and 
Muskogee, Oklahoma, respectively.

The veteran testified before the undersigned Acting Veterans 
Law Judge in April 2005, who was designated by the Chairman 
to conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002 & Supp. 2005) and who participated in this 
decision.

The issues of entitlement to service connection for 
temporomandibular joint disease (TMJ) and to increased 
evaluation for depression and a cervical spine disability, as 
well as entitlement to a total disability evaluation based on 
individual unemployability (TDIU) are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected headaches are manifested by very 
frequent prolonged attacks that approximate complete 
prostration and are productive of severe economic 
inadaptability.


CONCLUSION OF LAW

The criteria for a 50 percent disability evaluation, but no 
greater, for the veteran's service-connected headaches have 
been met. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 
4.3, 4.7, 4.124a, Diagnostic Code 8100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in her possession pertaining to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Review of the record shows that the veteran was 
issued a VCAA letter in January 2001, prior to the initial 
rating determination.  However, while the issue of an 
increased evaluation for headaches was identified, the type 
of information required to prevail in her claim was 
incomplete.  The RO issued subsequent additional letters in 
March 2004 and December 2004, but identified the issue as one 
involving service connection rather than an increased 
evaluation.  These letters were also incomplete in that they 
did not notify the veteran to submit any additional evidence 
she may have in her possession, i.e., the "4th element."  
Notwithstanding, these letters notified the veteran that 
evidence and information was necessary to substantiate her 
claim for an increased evaluation and requested that she 
provide it.  In addition, the VA fully notified the veteran 
of what was required to substantiate her claim in the July 
2003 statement of the case (SOC) and June 2004 and February 
2005 supplemental statements of the case (SSOCs).  Together, 
the VCAA letters, SOC, and SSOCs provided the veteran with a 
summary of the evidence, the applicable laws and regulations, 
and a discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, the service department, Social Security 
Administration (SSA), and other federal agencies.  She was 
asked to provide a properly executed release so that VA could 
request private medical treatment records for her, but was 
further advised that it was ultimately her responsibility to 
send medical treatment records from any private physicians.  
The duty to notify the appellant was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005)

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The RO obtained the service medical records, service 
personnel records, VA treatment records, private medical 
statements, and VA examination reports, as well as written 
statements and testimony from the veteran.  In addition, the 
veteran proffered additional evidence at her hearing, with 
the appropriate waiver of AOJ consideration.  See 38 C.F.R. 
§ 20.1304 (2005).

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  In this case, the veteran was afforded VA 
examinations in July 2001 and January 2005. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Increased Evaluation

The veteran has filed a claim for an increased evaluation for 
her service connected migraines.  She has stated that she 
suffers from severe headaches that are prostrating and 
prolonged to the point she is unable to perform daily life 
functions and is unable to work.  In April 2005 she testified 
before the undersigned Veterans Law Judge that she is unable 
to function when she has a headache.  She stated that they 
occur three to four times a week, sometimes more frequently, 
and that they last for days at a time.  She reported being 
prescribed three different medications for her headaches.  
She testified that she is currently working as a licensed 
practical nurse (LPN), but that she has been fired from three 
different employers for absenteeism and tardiness related to 
her headaches, depression, and TMJ.  She reported that she 
has missed sufficient time from work that her current job is 
in jeopardy.  Based on these contentions, the veteran is 
requesting an increased evaluation for her migraine 
headaches.  

The RO granted service connection for headaches in an April 
1992 rating decision.  A 10 percent evaluation was assigned, 
effective September 18, 1990.  In May 1997, the RO issued a 
rating decision granting a 30 percent evaluation for 
headaches, effective November 30, 1993.  This evaluation has 
been confirmed and continued to the present.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2005).  
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

The current 30 percent rating was assigned under Diagnostic 
Code 8100.  Under this provision, a 30 percent rating is 
warranted for migraine headaches manifested by characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent rating is 
warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.  This is the maximum rating 
available for migraine headaches pursuant to Diagnostic Code 
8100.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2005). 

In July 2001, the veteran underwent VA examination for 
headaches.  At this time, she reported subjective symptoms of 
headaches occurring constantly, starting as a mild pain but 
increasing to an unbearable pain.  No particular factors 
caused the headaches to occur and nothing relieved them.  She 
reported taking various medications without side effects.  
She stated that during flare-ups, she was still able to 
function in normal activities.  She further reported that she 
was an LPN, since 1987, but that she was not currently 
employed in her field.  Rather, since January 2001, she had 
been employed as a customer service representative.  The 
examiner recorded objective observations of cranial nerves I 
through VII, and IX through XII within normal limits.  
Cranial nerve VIII was found to be abnormal with Rinne's test 
abnormal and vibration on the left more than on the right.  
Coordination, and motor function, sensory, and reflexes were 
found to be within normal limits for upper and lower 
extremities, without findings of muscle atrophy and 
paramyoclonus complex.  The examiner diagnosed headaches with 
the following effects on usual occupation and daily 
activities:  the veteran had to stop working as an LPN and 
was unable to cook, vacuum, walk, shop, drive a car, mow the 
lawn, and garden.

In May 2002, the veteran underwent VA examination for mental 
disorders.  Although the examination was not for the purpose 
of assessing the service-connected headache condition, the 
Board finds that it is instructive to consider the findings 
of the report, as they add further details to the disability 
picture created by the service-connected headache condition.  
It is also noted that the examiner's observations and 
opinions were based by both an examination of the veteran and 
earlier VA examination reports.  The examiner in May 2002 
noted that the previous examination reports documented a 
worsening of symptomatology.  The physician then observed 
that the veteran's chronic severe headaches had been non-
responsive to treatment, and opined that her psychiatric 
symptoms were secondary to the service-connected condition, 
which had resulted in moderate amounts of distress and loss 
of functioning.

The veteran again underwent VA examination for her headache 
condition in January 2005.  At this time, she reported 
experiencing headaches occurring three to four times per 
week, beginning in the occipital area and radiating to the 
frontal area.  She stated they can last all day.  She 
reported taking prescription medications for the pain.  The 
examiner recorded objective observations of cranial nerves II 
through XII within normal limits.  Coordination and motor 
function and sensory functions were within normal limits in 
both upper and lower extremities.  Right and left biceps, 
triceps, knee and ankle reflexes were 2+.  The examiner 
diagnosed muscular tension type cephalgia.

VA treatment records show complaints of and treatment for 
headaches without adequate control of pain at the maximum 
dosage of prescribed medication and failure of multiple 
prophylactic prescribed medications.  

As above noted, the veteran testified before the undersigned 
Veterans Law Judge as to the severity, frequency, and 
duration of her headaches.  She provided additional evidence 
at this hearing, including the statement of lay witnesses one 
of who was a coworker.  All the witnesses expressed their 
personal observation of the veteran's signs and symptoms of 
pain due to headaches, accompanied by spasms and severe 
fatigue occurring usually two to three times per week and 
lasting anywhere from three to four hours.  Medication seemed 
not to work very well, and it was observed that she missed 
work frequently as a result and was unable to remember or 
process cognitively while in pain.  Her co-worker noted that 
the veteran experienced headaches many days and that they 
appeared to be debilitating.  Three to four times a week, 
this witness stated, she would observe the veteran to show 
signs of loss of sleep, memory fog, loss of train of thought, 
irritability, and minimal patience.  She noted that she could 
tell by observing the veteran's facial expressions, her 
"frowning brow," whether or not the day would be another 
headache day.  

Also among the evidence the veteran provided to the Board in 
April 2005 is the statement of her employer, dated in April 
2005, detailing the veteran's absences from work due to the 
need to take sick leave:  44.5 hours from February 2004 
through March 2005.  The veteran's employer further stated:

This does not include the frequent days 
[the veteran] came in late or the sick 
leave from 2003.  On November 16, 2004, I 
had a conference with [the veteran] 
regarding her excessive absences and 
tardiness.

The Board finds the testimony of the veteran and the 
statements of her witnesses to be credible and fully 
supported by the VA treatment records.  As such, the totality 
of the evidence, including VA examination reports dated in 
July 2001, May 2002, and January 2005 reflect a disability 
picture of frequent, prolonged and disabling headaches that 
are not controllable by prescribed pain or prophylactic 
medication.  The medical and lay evidence further 
demonstrates that these headaches cause the veteran to be 
unable to function cognitively at work to the expected level, 
and that she has missed enough work that her current job is 
in jeopardy.

Accordingly, after review of the evidence, the Board finds 
that the veteran's disability picture more closely 
approximates that of migraine attacks that are very frequent 
completely prostrating and prolonged, productive of severe 
economic inadaptability.  See 38 C.F.R. §§ 3.102, 4.7 (2005).  
A 50 percent disability evaluation is therefore warranted.  A 
50 percent disability is also the maximum schedular rating 
that may be assigned under Diagnostic Code 8100.  


ORDER

A 50 percent evaluation for headaches is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.




	(CONTINUED ON NEXT PAGE)


REMAND

The Board has reviewed the evidence and finds that further 
development is required prior to the completion of appellate 
action.

As noted above, the veteran testified before the undersigned 
Veterans' Law Judge in April 2005.  At this time, she 
testified that her treating physician, Dr. Reifsteck, 
initially diagnosed her TMJ and offered the opinion that the 
condition could have been the result of the same inservice 
accident that caused her service-connected headaches and neck 
disability.  Records from were obtained from Dr. Reifsteck.  
A review of these records shows documentation of treatment 
including treatment for TMJ, but no narrative report or 
opinion as to the etiology of the condition.  In addition, 
the Board notes that the veteran has not been accorded a VA 
examination by the appropriate specialist to determine the 
nature, extent, and etiology of her diagnosed TMJ.  

Next, in March 2005, the RO received a notice of disagreement 
submitted by the veteran and her representative submitted to 
the February 2005 rating decision that assigned a 50 percent 
evaluation to the service connected depression, confirmed and 
continues the 20 percent evaluation assigned the chronic 
cervical strain with osteoarthritis and radiculopathy, and 
denied entitlement to TDIU.  However, an SOC addressing these 
issues is not of record.  Since a notice of disagreement has 
been submitted with respect to these issues, an SOC should be 
issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with her claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO/AMC should again request that 
the veteran identify all VA and non-VA 
health care providers who treated her for 
her claimed TMJ.  The RO/AMC should then 
obtain all medical records identified 
that are not already of record. 

In addition, the RO/AMC should contact 
Dr. Reifsteck, of Muskogee, Oklahoma, and 
request that she provide an opinion as to 
the nature, extent, and etiology of the 
veteran's manifested TMJ.  The RO/AMC 
should ask the physician to provide the 
rationale and medical bases for his 
opinions.

2.  Furthermore, the veteran should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
her claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  Following completion of the #1-2 
above, the RO/AMC should make 
arrangements for the veteran to be 
afforded an examination to determine the 
nature, extent, and etiology of her TMJ.  
All indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence and the 
veteran's service medical records, must 
be sent to the examiner(s) for review.  
The examiner(s) should summarize the 
medical history, including the onset and 
course of the claimed TMJ; describe any 
current symptoms and manifestations 
attributed to the TMJ; and provide 
diagnoses for any and all dental, jaw 
joint, and related pathology.

The examiner is requested to offer an 
opinion as to whether it is as likely as 
not that any manifestations of TMJ are 
the result of or part and parcel of the 
same inservice head injury that have 
resulted in the now service-connected 
headaches and chronic cervical strain 
with osteoarthritis with radiculopathy 
or, in the alternative, are the result of 
the service-connected headaches and/or 
chronic cervical strain with 
osteoarthritis with radiculopathy, or of 
her active service or any incident 
thereof.

4.  The RO should issue a Statement of 
the Case regarding the issues of an 
increased evaluation for depression and 
chronic cervical strain with 
osteoarthritis with radiculopathy and to 
entitlement to TDIU.  The appellant 
should be apprised of her right to submit 
a substantive appeal as to these issues 
and to have her claim reviewed by the 
Board.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC 
should re-adjudicate the veteran's claim 
for service connection for TMJ.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that failure to appear for scheduled VA 
examination without good cause could result in the denial of 
her claims.  38 C.F.R. § 3.655 (2005).  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates 
no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


